Citation Nr: 1818777	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-20 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to service connection for a back disability.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from December 1976 to December 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

On the Veteran's May 2014 VA Form 9, he requested a videoconference hearing before the Board.  Thereafter, in a July 2014 brief, his representative indicated that the Veteran "elected not to appear before the BVA [Board] by live video conference hearing."  Furthermore, an electronic note in the VA's "Veterans Appeals Control and Locator System" (VACOLS) indicates that there was a "withdrawal" of his videoconference hearing that was scheduled for June 2017.  In light of the foregoing, the Board deems the Veteran's request for a Board hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that additional development is necessary for the claim on appeal.

The Veteran contends that he currently has a back disability that is related to his military service, specifically as a result of lifting heavy objects and performing heavy labor therein.

The Veteran's service treatment records are silent for any complaints, findings, diagnoses, or treatment of a back disability.  His DD Form 214 documents that his military occupational specialty (MOS) in the Army was Material Supplyman.  On remand, his service personnel file (including all available records documenting the duties he performed in connection with his MOS) should be obtained.

On his October 2012 claim (on VA Form 21-526, Veteran's Application for Compensation and/or Pension), the Veteran noted that he had received treatment for back pain from a private doctor (Dr. Harris) from May 2011 to October 2012.  The reports of this private treatment are not currently of record and should be obtained on remand.

VA treatment records beginning in April 2012 have documented the Veteran's complaints of and treatment for low back pain.  An April 2012 VA treatment record noted his report of having a "13+" year history of low back pain, and he was assessed with mechanical low back pain at that time.  A December 2012 VA MRI of his lumbar spine revealed a mildly protruding disc at the L5-S1 level and bulging discs at the L3-L4 and L4-L5 levels.  A June 2013 VA treatment record noted his report of back pain which "began in 1979" when he strained his back muscles while lifting heavy objects during his service in the military, and he stated that he had self-treated with painkillers but never saw a health provider, though he did recall straining his back muscles while doing heavy labor in service; he also reported experiencing a post-service back injury in February 2012 while working in a building maintenance position.  A September 2013 private MRI of his lumbar spine revealed herniated discs and hypertrophic changes resulting in foraminal stenosis at the L3-4, L4-5, and L5-S1 levels.  A November 2013 VA treatment record noted that the December 2012 VA lumbar spine MRI had shown degenerative disc disease.

On remand, after any outstanding treatment records have been obtained (to include all available private treatment records from Dr. Harris as well as all updated VA treatment records), a VA spine examination should be scheduled in order to determine the nature and etiology of all back disabilities that the Veteran has been diagnosed with during the period of the current claim.



Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's entire service personnel file, to include all available records documenting the duties he performed in connection with his MOS as a Material Supplyman.

2.  With any needed assistance from the Veteran, including securing from him a VA Form 21-4142 (Authorization and Consent to Release Information to VA) for each identified provider, obtain all records of the Veteran's treatment for any back disability during the period of claim, to specifically include all records of treatment from Dr. Harris (as identified in his October 2012 claim (on VA Form 21-526)).

If any identified records cannot be obtained and it is determined that further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Obtain updated VA treatment records from June 2017 to the present.

4.  After completing the development requested in items 1, 2, and 3, schedule the Veteran for a VA spine examination with a clinician with appropriate expertise in order to ascertain the nature and etiology of all back disabilities that the Veteran has been diagnosed with during the period of the current claim.  The claims file should be made available to the examiner for review.  Any indicated tests should be accomplished and all pertinent symptomatology and findings must be reported in detail.
After reviewing the claims file, the examiner should provide an opinion on the following questions:

(a)  Identify all valid diagnoses of back disabilities present at any time since the pendency of the claim (including lumbar spine herniated discs, foraminal stenosis, and degenerative disc disease, as documented in the medical evidence outlined above).

(b)  For each back disability that is diagnosed, including the diagnoses outlined above: Is it at least as likely as not (50 percent probability or greater) that such disability was incurred in, related to, or caused by any incident of the Veteran's military service (including his MOS duties as a Material Supplyman)?

The examiner should provide a complete rationale for any opinion provided.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  Thereafter, review the record, ensure that all development is completed (and arrange for any further development suggested by additional evidence received), and readjudicate the claim on appeal for entitlement to service connection for a back disability.  If the benefit sought on appeal remains denied, in whole or in part, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B (2012).




_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

